Citation Nr: 1451204	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for spondyloarthritis of the bilateral hands, the bilateral shoulders and the back, to include as secondary to a service-connected right eye disorder, specifically uveitis, or medications taken for treatment of the service-connected condition.

2.  Entitlement to service connection for spondyloarthritis of the bilateral hands, the bilateral shoulders and the back, to include as secondary to a service-connected right eye disorder, specifically uveitis, or medications taken for treatment of the service-connected condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to September 1988.

These matters come to the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2011, the Veteran testified before a Decision Review Officer at the RO.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  Transcripts of both proceedings are associated with the claims file.

The issue of entitlement to service connection for spondyloarthritis of the bilateral hands, the bilateral shoulders and the back, to include as secondary to a service-connected right eye disorder, specifically uveitis, or medications taken for treatment of the service-connected condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  In a June 2005 rating decision, the RO denied entitlement to service connection for rheumatoid arthritis in the bilateral hands, the bilateral shoulders and the back; the decision became final in June 2006.

2.  Evidence received since the June 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for spondyloarthritis in the bilateral hands, bilateral shoulders and the back, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The June 2005 rating decision is final; new and material evidence has been received and the claim seeking service connection for spondyloarthritis of the bilateral hands, the bilateral shoulders and the back is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). The Board finds that VA compliance is sufficient to permit review of the petition to reopen for entitlement to service connection for spondyloarthritis of the bilateral hands, the bilateral shoulders and the back.  As the determination below represents a grant of the petition to reopen and the underlying claim is being remanded for further development, a detailed discussion of VA's duty is not necessary.  In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 ; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

Since the June 2005 rating decision became final in June 2006, evidence of a current diagnosis of spondyloarthritis became part of the record.  In addition, the Veteran submitted internet articles indicating a relationship between spondyloarthritis and uveitis.  These pieces of evidence are neither cumulative nor redundant of the evidence of record in June 2005, and they raise a reasonable possibility of substantiating the claim by demonstrating that the Veteran has a current disability and providing further information regarding a possible connection between the Veteran's currently diagnosed arthritic condition and his service-connected right eye uveitis, as well as evidence that spondyloarthritis might have had its onset in service given that such disability is sometimes a precursor to a diagnosis of uveitis.

Accordingly, the Board determines that there is new and material evidence sufficient to reopen the Veteran's service connection claim.  Therefore, the claim to reopen is granted.

ORDER

New and material evidence having been received, the previously denied claim for service connection is reopened.


REMAND

Reason for Remand: To obtain an addendum medical opinion.

The Veteran alleges that spondyloarthritis, or at least some arthritic condition, was present during service and that he was incorrectly diagnosed because he never got to see a specialist.   In the alternative, he believes that chronic steroid use prescribed to control his service-connected uveitis caused or at the least aggravated his spondyloarthritis; he noted at his May 2013 hearing that initially he was on a high dosage of steroids that was tapered off when side effects began occurring.

Service treatment records show a diagnosis of uveitis in the right eye as early as October 1983.  At the time of diagnosis, the plan was for the Veteran to undergo a lumbosacral spine x-ray - "ankylosing spondylitis" and "rheumatoid factor" were listed; it is unclear why such considerations appeared and there is no evidence demonstrating that follow-up occurred.  The Veteran continued to treat his uveitis condition with medication throughout service.  In a Naval Hospital Report of Medical Board dated in March 1988, it was noted the Veteran had been put on limited duty due to the recurrent uveitis in his right eye and that active inflammation of the right eye had continued through that time period.  It was concluded that, although the Veteran had "no physical limitation" that his presence on a ship without ophthalmology care could place his eye in jeopardy if an episode of uveitis were to occur.  Therefore, it was found that the Veteran was not fit for sea duty or for duty as an unrestricted line officer.  On an Officer Physical Examination Questionnaire dated in June 1988, the Veteran indicated he had occasional leg cramps during vigorous exercise and occasional/trivial muscle pain or cramps.  On a later Officer Physical Examination Questionnaire, he indicated back pain.  Despite evidence of these symptoms, the service treatment records do not reveal a diagnosis of spondylitis or rheumatoid arthritis, nor do they reveal evidence of inflammation in other areas of the body besides the right eye.

In April 2002, the Veteran filed a claim for service connection for arthritis and a dermatology condition stemming from the medication used to treat his eye condition.  In a November 2004 statement in support of claim, the Veteran indicated he wished to amend his service connection claim to include rheumatoid arthritis which he indicated "may be the cause for my chronic uveitis in my right eye and inflammation throughout my whole body."  

A VA treatment record dated in June 2004 indicates a complaint of right hand joint swelling starting 2 weeks prior.  The Veteran indicated he had felt left hand swelling and stiffness in the past and had been arthritic with flares for a year (about every 2 weeks) with relief.  The Veteran also reported intermittent bilateral shoulder pain and swelling around the same time the hands would swell.  A November 2004 treatment record indicated suspected seronegative spondyloarthropathy, with a history of uveitis and inflammatory peripheral arthritis, low back pain.

In March 2005, the Veteran underwent a VA examination to determine whether rheumatoid arthritis was present during service and whether it was related to his service-connected uveitis.  The examiner identified a diagnosis of seronegative spondyloarthropathy and that the Veteran had been diagnosed with uveitis in service.  The examiner identified multiple complaints of musculoskeletal pain and stiffness which were not diagnosed as a disability until he presented with hand swelling in 2004.  The examiner indicated the belief that "the complaints [the Veteran] is now having in his shoulder and low back and hand are related to his rheumatologic condition which was as likely as not initiated during his military service."  X-rays taken showed the hands were normal, without any evidence of degenerative changes in the joints.  The right shoulder was normal with mild degenerative changes in the AC joint.  The examiner indicated that was "not necessarily consistent with a diagnosis of seronegative spondyloarthropathy."   However, the examiner indicated "soft tissue complaints very often predate and precede bony changes in many rheumatologic conditions."

In June 2005, the RO denied the Veteran's claim for service connection on account of the fact there was no diagnosis of arthritis in service and the connection between the Veteran's current disability and uveitis was speculative based on the rationale provided by the examiner.  The Veteran did not file a timely appeal and the decision became final.

An April 2007 VA treatment record indicated a diagnosis of spondyloarthropathy.

In January 2008, the Veteran filed a statement in support of claim again contending that his arthritic condition was caused by "eye inflammation not ever being controlled" and that steroid treatment for the eye condition caused bone degeneration and increased the severity of his disability.   The RO treated these statements as a claim to reopen and denied the claim in May 2008 because no new and material evidence was provided since the claim was originally denied in June 2005.

In November 2008, the Veteran filed a claim for service connection for spondyloarthritis (both hands, both shoulders and back) secondary to his right eye condition and continued his argument that the medication used to treat the service connected condition caused the arthritis.  The Veteran submitted an October 2008 statement from Dr. C.B., the Ophthalmology Clinic Coordinator at VA, who indicated the Veteran had been diagnosed with uveitis "which is secondary to his rheumatoid arthritis." In a June 2009 rating decision, the RO determined that the statement was not new and material evidence necessary to reopen the claim because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The Veteran appealed.
In May 2011, the Veteran underwent another VA examination.  The RO asked the examiner to review the VA examination dated in March 2005 and the treatment records prior to providing an opinion as to whether it is at least as likely as not that the Veteran's arthritic condition "is a manifestation of the sited complaint shown during active duty or as a result of the medication the Veteran takes for the treatment of his service-connected eye condition."  The examiner identified multiple complaints of musculoskeletal pain and stiffness and that the Veteran was referred to rheumatology in 2001.  Examination of the spine showed normal findings; examination of the shoulders showed mild degenerative joint disease of the left shoulder and mild to moderate strain of the right shoulder.  Examination of the hands showed decreased range of motion of the fingers but otherwise normal findings.  The examiner made a thorough review of the claims file and determined there was not enough evidence to link the Veteran's arthritic complaints to his chronic uveitis.  The examiner indicated she did not see the March 2005 examination report in the claims file and therefore, could not review it.

In a January 2012 statement of the case, the RO reopened and denied the claim; the Veteran filed a Form 9 and requested a hearing before the Board.

After his hearing in May 2013, the Veteran provided the proper waiver and submitted statements from two doctors, Dr. A.A.I. and Dr. L.P. indicating that spondyloarthritis is a condition that is associated with uveitis.  In addition, the Veteran submitted internet articles indicating that uveitis can be caused by autoimmune disorders such as rheumatoid arthritis or ankylosis spondylitis and that uveitis is very common in spondylitis patients.  In his Form 9, the Veteran indicated he had complained of rashes, back pain, headaches, stomach ulcer, eye redness, pain and reduced vision in service and that all these were symptoms of the "degenerative arthritis process."

Upon review of the evidence, the Board finds that further development is necessary proper to final adjudication of the claim.  Specifically, both the March 2005 and the May 2011 examinations are inadequate.  The March 2005 examiner failed to provide a rationale for her opinion that it was at least as likely as not that the Veteran's arthritic condition began during service.  Without a rationale, the March 2005 examiner's opinion cannot be afforded probative weight in the analysis of the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (A medical opinion conclusion must be supported "with an analysis that the Board can consider and weigh against contrary opinions.")

The May 2011 examiner did not consider the March 2005 examiner's opinion as directed by the RO in the examination request and she also indicated she could not find other records that were mentioned in the record by the Veteran; it is unclear whether the examiner had the entire claims file for review.  In addition, although the examiner's report was very detailed and focused on medical literature and a thorough examination of the Veteran, the conclusion was one of speculation.  Notably, the opinion did not address whether, even if the Veteran's arthritic condition was not caused by uveitis or the medication the Veteran was taking to control uveitis, whether the arthritic condition was aggravated beyond its natural progression by the service-connected condition or the medication taken for treatment.

On remand, the complete claims file should be returned to the May 2011 examiner or to another appropriate specialist for an addendum opinion.  The examiner should review the claims file, to include the report of the March 2005 examiner, and provide an opinion as to whether it is at least as likely as not that the Veteran's arthritic condition had its onset during service given the relationship between spondyloarthritis and uveitis and, if not, whether it was aggravated beyond its natural progression by the Veteran's service-connected uveitis or the medication taken to control the service-connected condition.

Accordingly, the case is REMANDED for the following action:

1.  Associated any outstanding VA treatment records with the claims file.

2.  Return the claims file, to include the March 2005 VA examination report, to the examiner who provided the May 2011 VA examination or, if that examiner, is not available to another suitable specialist for an addendum opinion based on review of the entirety of the record.  

An indication that a review of the record was made should appear in the examination report and the RO should ensure that any electronic files on Virtual VA or VBMS are made available to the examiner.
After review of all lay and medical evidence of record, the examiner should state an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current spondyloarthritis was incurred in or had its clinical onset in service.  

The examiner should recognize the Veteran's statements that he exhibited symptoms in service that were part of the degenerative arthritic process and the March 2005 VA examiner's opinion tending to suggest that arthritis had its onset in service.  In addition, the examiner should review the hearing transcripts from the Veteran's February 2011 hearing before a Decision Review Officer and May 2013 hearing before the Board.

If the examiner finds it is less likely than not that the Veteran's spondyloarthritis was incurred in or had its onset while serving on active duty, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed spondyloarthritis was caused by the Veteran's service-connected uveitis, right eye and/or the medications taken to control the service-connected eye condition or was aggravated by his service-connected uveitis, right eye, or the medications necessary for treatment.

An opinion as to both causation and aggravation must be rendered.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.

3.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


